Citation Nr: 1716772	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.  13-08 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability other than posttraumatic stress disorder (PTSD), to include depressive disorder, anxiety disorder, insomnia, and substance induced mood disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant (Veteran)


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from July 1963 to July 1966.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In June 2014, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference Board hearing.  A transcript of the hearing is of record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

In October 2015, the Board remanded the service connection appeal for an acquired psychiatric disability other than PTSD for a supplemental VA medical opinion addressing the likelihood that the currently diagnosed depressive disorder, anxiety disorder, and insomnia had their onset during, or were otherwise causally related to, service.  The May 2015 VA examiner had only provided an opinion on the etiology of the diagnosed substance abuse disorder.  

In an attempt to comply with the October 2015 Board remand directives, the December 2015 VA reviewer provided a negative medical opinion on the question of whether the Veteran's alcohol use disorder had its onset during or was causally related to service; however, the December 2015 VA medical opinion does not comply with the prior Board remand directives because the VA reviewer did not provide an opinion on whether the currently diagnosed depressive disorder, anxiety disorder, and insomnia had their onset during or were otherwise related to service.  Instead, the December 2015 VA reviewer inaccurately wrote that there were no current diagnoses of depression, anxiety, or insomnia.  

Where the RO does not comply with a remand by the Board, the Board errs as a matter of law when it fails to ensure compliance.  In consideration of the foregoing, the Board must again remand these matters.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Obtain a supplemental VA medical opinion from an appropriate medical professional to address the likely etiology of the claimed psychiatric disability.  Another medical examination is not necessary unless needed to provide the requested opinion.  All relevant documents should be made available to and reviewed by the examiner in rendering the opinion.  

Based on review of the appropriate records, the examiner should state, for each diagnosis, an opinion as to whether it is as likely as not (i.e., to at least a 50 percent degree of probability) that any current psychiatric disability other than PTSD or alcohol use disorder, to include diagnoses of depression, anxiety, and insomnia, had its onset during service or was otherwise causally or etiologically related to service, to include any symptomatology, event, or incident therein.  The examiner should explain the answer.  

For the purpose of providing the medical opinion, the examiner should note that the current diagnoses of depression, anxiety, and insomnia documented in the record.  See, e.g., August 2011 VA treatment record (noting a problem list that includes anxiety state and depressive disorder); May 2012 VA treatment record (indicating Axis I diagnosis of anxiety disorder and insomnia).

A rationale should be provided for all opinions given, and the factors upon which each medical opinion is based should be set forth in the report. 

2.  Thereafter, readjudicate the remanded issue.  If any benefits sought on appeal remain denied, provide the Veteran and the representative with a supplemental statement of the case.  Thereafter, return the case to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




